Citation Nr: 0410716	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether there is new and material evidence to reopen a claim for 
service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from March 1964 to March 
1965.  The veteran was a Seaman Apprentice E-2 and last served on 
the USS Furse in the Atlantic Fleet.

The veteran's claim for service connection for a psychiatric 
disability was initially denied in 1966.  By a rating decision 
dated in October 1972 the veteran's request to reopen his claim 
was denied.  In a letter of November 2001, the veteran's 
representative informed the RO that a timely notice of 
disagreement had been filed in response to the RO's decision of 
October 1972, but no appropriate action had been taken to process 
the appeal.  The RO agreed with the representative's 
characterization of the record and issued a statement of the case 
in January 2002.


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

In a letter of May 2001, the veteran stated that he wanted to 
claim service connection for PTSD.  Although the claim for PTSD is 
separate from the request to reopen the claim for a psychiatric 
disability, the outcome of the PTSD could change the outcome of 
the request to reopen the claim for a psychiatric disability.  
Thus, in accordance with the holding of the United States Court of 
Appeals for Veterans Calims in Harris v. Derwinski, 1 Vet. App. 
180 (1991), the claim for service connection for PTSD is 
inextricably intertwined with the current claim on appeal and 
further development is required to avoid piecemeal adjudication of 
the claims.

Furthermore, in a June 2002 RO hearing, the veteran testified that 
he was claiming PTSD based on a personal assault while in service.  
Due to the personal nature of the incident, the hearing officer 
failed to elicit specific information concerning the incident.  
However, the claim must be developed, and, in fact, VA has 
specific procedures in place for developing such claims.

If PTSD is based on in-service personal assault, evidence from 
sources other than the veteran's records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3) (2003).  Additionally, evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in the mentioned sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a transfer 
to another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  Id.

It should be noted that pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be used 
to corroborate the occurrence of a stressor where the alleged 
stressor event is physical or sexual assault.  See Cohen, 10 Vet. 
App. at 128; M21-1, Part III, Change 49 (February 1996) par. 
5.14c; see also YR v. West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is based 
on in-service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute credible 
supporting evidence of the stressor, and allowing him/her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. As well, VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates that 
a personal assault occurred. 38 C.F.R. § 3.304(f)(3) (2003).

In this case, however, the RO has failed to comply with the above-
described notification requirements in section 3.304(f)(3), and 
thus, the case must be remanded to the RO for such development. 

Therefore, in order to accord the veteran every consideration with 
respect to the present appeal, and to ensure that the veteran is 
provided with due process of the law, the case is remanded to the 
RO for the following development:

1.  The RO should fully develop the claim for service connection 
for PTSD, to include, in accordance with the provisions of M21-1, 
Part III, § 5.14, "PTSD Claims Based on Personal Assault," sending 
the appellant an appropriate stressor development letter.  The 
Appellant should also be notified that in-service personal assault 
may be corroborated by evidence from sources other than the 
service records, as defined in 38 C.F.R. § 3.304(f)(3) (2003).  
All specific examples of alternative sources of evidence listed in 
section 3.304(f)(3) must be included in the notification to the 
veteran.  An appropriate period of time should be allowed for the 
veteran to respond and/or submit additional evidence.  Upon 
receipt of the veteran's response to the development, the RO 
should undertake any and all further development action indicated 
by the evidence of record concerning the veteran's claim for 
service connection for a psychiatric disorder due to personal 
assault.  The RO should then make a determination as to whether 
there is any credible supporting evidence that the veteran was 
sexually assaulted during active service.  A statement of the RO's 
determination should be placed into the claims file.

2.  After all appropriate the development has been completed, the 
RO should arrange for the veteran to be examined by a psychiatrist 
in order to evaluate any present mental disorders.  The examiner 
should review all pertinent medical records in the claims file and 
a copy of this REMAND, and should state in the examination report 
that such review was performed.  All diagnoses on Axis I though V 
should be reported, if found.  All pertinent clinical findings and 
the complete rationale for all opinions expressed should be set 
forth in a written report.

The examiner should respond to each of the following items:

           A.  List all the veteran's current psychiatric 
disorders, identifying any such disorders that are properly 
characterized as personality disorders.

           B.  For each diagnosis (other than personality 
disorders) reported in response to item A, above, state a medical 
opinion as to whether it is at least as likely as not that any 
claimed psychiatric disability is the result of a disease or 
injury or other incident in service.  

           C.  The examiner should determine whether any 
psychiatric disorder pre-existed service and, if so, should state 
a medical opinion as to whether any psychiatric disorder underwent 
an increase in severity beyond the natural progress of the disease 
during service.

           D.  If the veteran's current psychiatric disorders 
include PTSD, the examiner must report the stressor on which the 
diagnosis is based.

3.  The RO must complete the adjudication of the veteran's claim 
for service connection for PTSD and, if the claim is denied, 
notify the claimant of the procedures for completing an appeal of 
that issue.  The RO must ensure that the claimant has an 
opportunity to complete procedural steps required to perfect an 
appeal.

4.  The RO must ensure that all provisions of VCAA are properly 
applied in the development of the appellant's claim.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





